DETAILED ACTION
Reasons for Allowance
1.	Claims 1-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The close prior art, Burson et al. (US-PG-PUB 2008/0273735), teaches of a wireless headset (100) has an earloop (102), a voice tube (106) within a headset capsule (104) and an antenna (108) integrated within the voice tube. The close prior art failed to teach that a secondary clip extending outwardly from the hub exterior side such that the hub exterior side is between the secondary clip and the hub interior side and an antenna in the secondary clip, as claimed in claim 1. Regarding claim 14, it recited a secondary clip extending outwardly from the hub exterior side such that the hub exterior side is between the secondary clip and the hub interior side, the secondary clip having an antenna support and an antenna cap, the antenna support being on an interior side of the secondary clip, the antenna cap being on an exterior side of the secondary clip, the antenna support and the antenna cap defining an antenna cavity and an antenna in the antenna cavity.  Therefore, the prior art do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1 and 14 are allowed. 
Claims 2-13 are allowed for their dependency from independent claim 1.
Claims 15-19 are allowed for their dependency from independent claim 14.
Conclusion
3.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. US-PG-PUB No. 2021/0195312, An Earpiece With An EarHook And Add-on Eartip, Fig. 3, an audio earphone device 300 with an eartip 320a and an earhook 304.
Tran et al. US-PG-PUB No. 2015/0237434 A1, An Adapter For An Earpiece, Fig. 1, an on-ear earpiece 100 with an adapter 150 and an ear loop 130.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653